     Case: 4:21-cv-00721-SPM Doc. #: 1 Filed: 06/18/21 Page: 1 of 5 PageID #: 1




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

 IRON WORKERS ST. LOUIS DISTRICT                    )
 COUNCIL PENSION TRUST FUND;                        )
 IRON WORKERS ST. LOUIS DISTRICT                    )       CASE NO.: 4:21-cv-721
 COUNCIL ANNUITY TRUST FUND; and                    )
 IRON WORKERS ST. LOUIS DISTRICT                    )
 COUNCIL WELFARE PLAN,                              )
                                                    )
                Plaintiffs,                         )
                                                    )
         vs.                                        )
                                                    )
 ELITE REBAR, LLC, a Missouri limited               )
 liability company,                                 )
                                                    )
                Defendant.                          )

                                         COMPLAINT

        NOW COME the Plaintiffs, the IRON WORKERS ST. LOUIS DISTRICT COUNCIL

PENSION TRUST FUND, the IRON WORKERS ST. LOUIS DISTRICT COUNCIL ANNUITY

TRUST FUND, and the IRON WORKERS ST. LOUIS DISTRICT COUNCIL WELFARE PLAN

by and through their attorneys, JOHNSON & KROL, LLC, complaining of the Defendant ELITE

REBAR, LLC, and in support allege as follows:


                                JURISDICTION AND VENUE

1.      This action arises under Sections 502 and 515 of the Employee Retirement Income Security

        Act (hereinafter referred to as “ERISA”) (29 U.S.C. §§ 1132 and 1145) and Section 301 of

        the Labor-Management Relations Act. (29 U.S.C. § 185). The Court has jurisdiction over

        the subject matter of this action pursuant to 29 U.S.C. §§ 185(c), 1132(e)(1), and 1145, as

        well as 28 U.S.C. § 1331.

2.      Venue is proper in this Court pursuant to 29 U.S.C. § 1132(e)(2) in that the IRON


                                            Page 1 of 5
     Case: 4:21-cv-00721-SPM Doc. #: 1 Filed: 06/18/21 Page: 2 of 5 PageID #: 2




        WORKERS ST. LOUIS DISTRICT COUNCIL PENSION TRUST FUND, the IRON

        WORKERS ST. LOUIS DISTRICT COUNCIL ANNUITY TRUST FUND, and the IRON

        WORKERS ST. LOUIS DISTRICT COUNCIL WELFARE PLAN (collectively the

        “Plaintiffs” or “Trust Funds”) are administered within the jurisdiction of the United States

        District Court, Eastern District of Missouri, Eastern Division, and pursuant to 28 U.S.C. §

        1391(b)(2) in that a substantial part of the events or omissions giving rise to Plaintiffs’

        claims occurred in the United States District Court, Eastern District of Missouri, Eastern

        Division.

                                            PARTIES

3.      The Trust Funds receive contributions from numerous employers pursuant to collective

        bargaining agreements, and therefore, are multiemployer plans under 29 U.S.C. § 1002.

4.      The Trust Funds were established and are administered pursuant to the terms and provision

        of certain Agreements and Declarations of Trust (“Trust Agreements”).

5.      Pursuant to 29 U.S.C. § 1132(a)(3), the Trust Funds are authorized to bring this action on

        behalf of its participants and beneficiaries for the purpose of collecting unpaid

        contributions.

6.      The International Association of bridge, Structural, Ornamental and Reinforcing Iron

        Workers Local No. 396 (“Local 396”) is the bargaining representative of Defendant ELITE

        REBAR, LLC’s bargaining unit employees.

7.      The Defendant ELITE REBAR, LLC (“Elite Rebar”) is a Missouri limited liability

        company with its principal place of business in St. Louis, Missouri.

                                COUNT I
             BREACH OF THE COLLECTIVE BARGAINING AGREEMENT

8.      Plaintiffs re-allege and incorporate the allegations contained in paragraphs 1-7 of this

                                            Page 2 of 5
      Case: 4:21-cv-00721-SPM Doc. #: 1 Filed: 06/18/21 Page: 3 of 5 PageID #: 3




         Complaint with the same force and effect as if fully set forth herein.

9.       Elite Rebar is an employer engaged in an industry affecting commerce that is signatory to

         a Collective Bargaining Agreement with Local 396, and a Participation Agreement with

         the Trust Funds. (A copy of these Agreements are attached hereto as Exhibit 1).

10.      Through the Collective Bargaining Agreement and Participation Agreement, Elite Rebar

         became bound by the provisions of the Trust Agreements that govern the Trust Funds (A

         copy of the Pension Fund’s Trust Agreement is attached as Exhibit 2); (A copy of the

         Welfare Plan’s Trust Agreement is attached as Exhibit 3).

11.      Pursuant to the power granted to them through the Trust Agreements, the Trustees of the

         Trust Funds adopted the Collection Policy/Audit Procedures. (A copy of the Collection

         Policy/Audit Procedures is attached as Exhibit 4).

12.      Pursuant to Section 502(g)(2) of ERISA, the Trust Agreements and the Collection

         Policy/Audit Procedures, employers that fail to submit their monthly contribution reports

         and contributions to the Trust Funds by the fifteenth (15th) day (or the next business day

         thereof) of the month immediately following the month in which the work was performed,

         a one-time charge of ten percent (10%) (“liquidated damages”) is assessed against all

         delinquent contributions and interest accrues at the rate of one and a half percent (1.5%)

         per month from the original due date is charged until the contributions are paid in full.

         (Exhibit 4).

13.      Pursuant to the Article XI, Section 1 of the Trust Funds’ respective Trust Agreements:

                Each Employer . . . shall promptly furnish to the Trustees, on demand, such
                payroll records and data they have with respect to the individual Employees
                benefiting from this Agreement and Declaration of Trust that the Trustees
                may require in connection with the administration of the Trust and the
                Policies . . .

         (Exhibit 2; Exhibit 3).
                                             Page 3 of 5
      Case: 4:21-cv-00721-SPM Doc. #: 1 Filed: 06/18/21 Page: 4 of 5 PageID #: 4




14.      The Trust Funds sought to audit Elite Rebar pursuant to the Trust Agreements.

15.      The Plaintiffs and the Plaintiffs’ auditors, Anders CPAs + Advisors (hereinafter “the

         Auditors”), have made repeated requests for Elite Rebar to schedule a payroll compliance

         audit for the period of February 1, 2018 through May 31, 2021 and to provide access to the

         records that the auditor requires to complete the examination.

16.      To date, Elite Rebar has failed and/or refused to comply with the payroll compliance audit.

17.      Elite Rebar is obligated to pay whatever contribution deficiencies may be revealed by the

         payroll compliance audit, along with the resulting liquidated damages and interest.

18.      The Plaintiffs have been required to employ the undersigned attorneys to compel Elite

         Rebar to comply with the payroll compliance audit.

19.      The Plaintiffs have complied with all conditions precedent in bringing this suit.

20.      Elite Rebar is obligated to pay the reasonable attorney’s fees and court costs incurred by

         the Plaintiffs pursuant to the Collective Bargaining Agreement, the Trust Agreements,

         Collection Policy/Audit Procedures, and 29 U.S.C. § 1132(g)(2)(D).



WHEREFORE, Plaintiffs respectfully request that:

A.       This Honorable Court enter an Order requiring Defendant Elite Rebar to produce all

         records necessary for the auditors to complete a payroll compliance audit for the period of

         February 1, 2018 through May 31, 2021;

B.       Judgment be entered in favor of Plaintiffs and against Defendant Elite Rebar in an unknown

         amount for any and all contributions and union dues revealed in the payroll compliance

         audit, along with the resulting liquidated damages and interest;

C.       Judgment be entered in favor of Plaintiffs and against Defendant Elite Rebar in an unknown



                                             Page 4 of 5
     Case: 4:21-cv-00721-SPM Doc. #: 1 Filed: 06/18/21 Page: 5 of 5 PageID #: 5




        amount for any and all audit fees associated with the payroll compliance audit pursuant to

        the Collection Policy/Audit Procedures;

D.      Judgment be entered in favor of Plaintiffs and against Defendant Elite Rebar for any other

        contributions, union dues, liquidated damages, and interest that are found to be due and

        owing in addition to the amounts referenced in paragraphs B and C above;

E.      Defendant Elite Rebar be ordered to pay the reasonable attorney’s fees and costs incurred

        by the Plaintiffs pursuant to the Collective Bargaining Agreement, Trust Agreements,

        Collection Policy/Audit Procedures, and 29 U.S.C. §1132(g)(2)(D); and

F.      Plaintiffs have such other and further relief as the Court may deem just and equitable all at

        the Defendant Elite Rebar’s cost, pursuant to 29 U.S.C. §1132(g)(2)(E).



                                              Respectfully submitted,

                                              IRON WORKERS ST. LOUIS
                                              DISTRICT COUNCIL PENSION
                                              TRUST FUND et al.

                                              /s/ Joseph E. Mallon
                                              Joseph E. Mallon
                                              Bar No. 6280529IL
                                              One of Plaintiffs’ Attorneys
                                              JOHNSON & KROL, LLC
                                              450 E. 96th Street, Suite 500
                                              Indianapolis, IN 46240
                                              (317) 218-4779
                                              mallon@johnsonkrol.com




                                            Page 5 of 5
